DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-15 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 13, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a panel mounted on the housing for the electrical distribution equipment cabinet via a retaining mechanism, the retaining mechanism securing the panel to the electrical distribution equipment cabinet, the housing defining an opening in the electrical distribution equipment cabinet, the panel adapted to be mounted over the opening, the sensor mounted on a first side of the panel, the first side of the mounted panel positioned on the interior side of the electrical distribution equipment cabinet, a second side of the mounted panel positioned on the exterior side of the electrical distribution equipment cabinet.”


With respect to claim 24, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the output socket is mounted on a panel, the panel mounted on the housing for the electrical distribution equipment cabinet via a retaining mechanism, the retaining mechanism securing the panel to the electrical distribution equipment cabinet, the housing defining an opening in the electrical distribution equipment cabinet, the panel adapted to be mounted over the opening.”

Claims 14 and 15 are objected to due to their dependencies on claim 13; claims 25 and 26 are allowable due to their dependencies on claim 24. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stock et al. (U.S. Publication No. 2015/0233999 A1) in view of Kennedy et al. (U.S. Publication No. 2004/0120109 A1).


(abstract – a computerized monitoring system and method for detecting electrical equipment failure.  The system includes a sensor that detects a sound level representative of ultrasonic emissions radiating from electrical equipment to be monitored) of electrical components located within an electrical distribution equipment cabinet (see para 0007, lines 1-3; an electrical cabinet monitor or sensor is mounted on the internal side of a door or wall facing the components), comprising:
a sensor mounted on an interior side of a housing for the electrical distribution equipment cabinet (para 0025, lines 5-8; the ultrasonic sensor 100 can be used to set a threshold sound level representative of ultrasonic emissions radiating from the electrical equipment in good working order.  The ultrasonic sensor can detect arcing, tracking, or corona occurs because the sound level will be above the ambient threshold), the housing enclosing the electrical components located within the electrical distribution equipment cabinet (para 0025, lines 1-2, the ultrasonic sensor 100 is mounted in an electrical box, such as a cabinet, that houses electrical equipment), the sensor adapted to detect a signal emitted from an electrical fault within the electrical distribution equipment cabinet (para 0025, lines 5-8; the ultrasonic sensor 100 can be used to set a threshold sound level representative of ultrasonic emissions radiating from the electrical equipment in good working order.  The ultrasonic sensor can detect arcing, tracking, or corona occurs because the sound level will be above the ambient threshold); and,
Stock et al. does not disclose an output socket mounted on the housing for the electrical distribution equipment cabinet, the output socket operably connected to the sensor, the output socket having a front side defining an opening, the output socket being mounted on an exterior side of the housing, the opening of the output socket adapted to receive a cable plug for a cable connected to an external device.
[14] (see Ethernet Port, Fig. 1) mounted on the housing for the electrical distribution equipment cabinet (see equipment cabinet 15 shown in Fig. 1; an electrical enclosure; para 0016, lines 1-3), the output socket [14] (see Ethernet Port, Fig. 1) operably connected to the sensor (para 0008, lines 1-4; para 0009, lines 1-4), the output socket having a front side defining an opening (RJ-45; Fig. 1 and para 0016, lines 1-11), the output socket being mounted on an exterior side of the housing (see equipment cabinet 15 shown in Fig. 1; an electrical enclosure; para 0016, lines 1-3), the opening of the output socket adapted to receive a cable plug for a cable connected to an external device (the output socket 14 shown in Fig. 1 is adapted to receive a cable plug for a cable connected to an external device (see Fig. 1, para 0010, lines 1-11 and 0016, lines 1-11).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stock et al. to include an output socket mounted on the housing for the electrical distribution equipment cabinet, the output socket operably connected to the sensor, the output socket having a front side defining an opening, the output socket being mounted on an exterior side of the housing, the opening of the output socket adapted to receive a cable plug for a cable connected to an external device as taught by Kennedy to allow local data transfer to take place without interfering with remote operations (para 0018, lines 1-6).


With respect to claim 2, the combination of Stock et al. and Kennedy discloses the device of claim 1, wherein the external device is adapted to generate an audible sound based on the detected signal, whereby the electrical fault may be audibly monitored by an user of the external device (see Stock et al. para 0006, lines 1-7, continuous monitoring of enclosed electrical equipment ultrasonic instruments sense between 20-100 kHz and use heterodyning to translate the ultrasonic emissions into the audible range.  Portable instruments provide information via headphones for the audio signal; para 0039, lines 1-3 interface 102, converts an analog signal received from the ultrasonic sensor 100).

With respect to claim 3, the combination of Stock et al. and Kennedy discloses the device of claim 2, wherein the external device is selected from a group consisting of: a headphone, a headset, and a speaker (see Stock et al. portable instruments provide information via headphones for the audio signal, para 0006, lines 7-9).

With respect to claim 4, the combination of Stock et al. and Kennedy discloses the device of claim 2, wherein the external device is adapted to connect to an audio device (see Stock et al. the audible device is a portable device which is the headphones, para 0006, lines 7-9), whereby the audible sound is generated by the audio device (see Stock et al. para 0006, lines continuous monitoring of enclosed electrical equipment ultrasonic instruments sense between 20-100 KHz and use heterodyning to translate the ultrasonic emissions into the audible range).

With respect to claim 5, the combination of Stock et al. and Kennedy discloses the device of claim 2, wherein the external device comprises a screen monitor (para 0060, lines 1-10; a video adapter 406 that drives a video display system 408; e.g. a liquid crystal display (LCD) or a cathode ray tube (CRT), the external device adapted to generate a visual representation on the screen monitor based on the detected signal (see Stock et al. Figs. 6-9, para 0020, lines 1-3 are example screen shots showing an example user interface for the personality assessment tool according to an embodiment), whereby the electrical fault may be visually monitored by the user of the external device (see Stock et al. para 0006, lines 5-13).


With respect to claim 6, the combination of Stock et al. and Kennedy discloses the device of claim 5, wherein the visual representation comprises information selected from a group consisting of: partial discharge readings, voltage readings, electrical current readings, sound level readings, and sinusoidal wave representations (see Stock et al. Figs. 6-9; para 0020 are example screen shots showing an example user interface for the personality assessment tool, para 0070 shows an example user interface that shows the sound levels being different between the partial discharge and an arc).

With respect to claim 7, the combination of Stock et al. and Kennedy discloses the device of claim 1, wherein the electrical fault is selected from a group consisting of: corona, arcing, surface tracking and partial discharge of the electrical components (see Stock et al. para 0007, lines 1-6; if an event of arcing, tracking, or corona occurs, the sound level will above the ambient threshold and be detected).

With respect to claim 8, the combination of Stock et al. and Kennedy discloses the device of claim 1, wherein the sensor is an ultrasound sensor, and wherein the detected signal is an ultrasound emitted from the electrical fault (para 0024, ultrasound sensor, para 0008, a computer system in communication with the sensor programmed to determine whether the electrical equipment is experiencing arcing, tracking or corona based on the sound level detected by the sensor).

With respect to claim 9, the combination of Stock et al. and Kennedy discloses the device of claim 1, wherein the sensor is a partial discharge detector, and wherein the detected signal is a pulse change emitted from the electrical fault (see para 0006, para 0020, see Figs. 6-9 showing example screen shots showing an example user interface for the personality assessment tool and the user interface that shows the sound levels being different between the partial discharge and an arc).


With respect to claim 12, the combination of Stock et al. and Kennedy discloses the device of claim 1, wherein the sensor is connected to the output socket via electrical wires, the sensor adapted to transmit the detected signal to the output socket, the external device adapted to convert the transmitted signal to an electrical audio signal (see Stock et al. ultrasonic sensor 100, an interface device 102 and a monitoring module 104 on a computer.  These devices 100, 102 and 104 are configured to communicate with each other such as through wired connection or wireless connection).

With respect to claim 17, the combination of Stock et al. and Kennedy discloses the method of claim 16, wherein the electrical fault is selected from a group consisting of: corona, arcing, surface tracking and partial discharge of the electrical components (see Stock et al. para 0007, lines 1-6; if an event of arcing, tracking, or corona occurs, the sound level will above the ambient threshold and be detected)..

With respect to claim 18, the combination of Stock et al. and Kennedy discloses the method of claim 16, wherein the sensor is an ultrasound sensor, and wherein the detected signal is an ultrasound emitted from the electrical fault (see Stock et al. para 0024, ultrasound sensor, para 0008, a computer system in communication with the sensor programmed to determine whether the electrical equipment is experiencing arcing, tracking or corona based on the sound level detected by the sensor).

With respect to claim 19, the combination of Stock et al. and Kennedy discloses the method of claim 16, wherein the sensor is a partial discharge detector, and wherein the detected signal is a pulse change emitted from the electrical fault (see Stock et al. para 0006, para 0020, see Figs. 6-9 showing example screen shots showing an example user interface for the personality assessment tool and the user interface that shows the sound levels being different between the partial discharge and an arc).

With respect to claim 20, the combination of Stock et al. and Kennedy discloses the method of claim 16, wherein the external device is selected from a group consisting of: a headphone, a headset, and a speaker (see Stock et al. portable instruments provide information via headphones for the audio signal, para 0006, lines 7-9).

With respect to claim 21, the combination of Stock et al. and Kennedy discloses the method of claim 16, wherein the external device is adapted to connect to an audio device, whereby the audible sound is generated by the audio device (see Stock et al. para 0006, lines 1-7, continuous monitoring of enclosed electrical equipment ultrasonic instruments sense between 20-100 kHz and use heterodyning to translate the ultrasonic emissions into the audible range.  Portable instruments provide information via headphones for the audio signal; para 0039, lines 1-3 interface 102, converts an analog signal received from the ultrasonic sensor 100).

With respect to claim 22, the combination of Stock et al. and Kennedy discloses the method of claim 16, furthering comprising:
generating, via the external device, a visual representation based on the detected signal, wherein the external device comprises a screen monitor (para 0060, lines 1-10; a video adapter 406 that drives a video display system 408; e.g. a liquid crystal display (LCD) or a cathode ray tube (CRT), wherein the external device is adapted to generate the visual representation on the screen monitor (see Stock et al. Figs. 6-9, para 0020, lines 1-3 are example screen shots showing an example user interface for the personality assessment tool according to an embodiment), whereby the electrical fault may be visually monitored by the user of the external device (see Stock et al. para 0006, lines 5-13).

With respect to claim 23, the combination of Stock et al. and Kennedy discloses the method of claim 22, wherein the visual representation comprises information selected from a group consisting of: partial discharge readings, voltage readings, electrical current readings, sound level readings, and sinusoidal wave representations (see Stock et al. Figs. 6-9; para 0020 are example screen shots showing an example user interface for the personality assessment tool, para 0070 shows an example user interface that shows the sound levels being different between the partial discharge and an arc).


Claim 10, 11, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stock et al. (U.S. Publication No. 2015/0233999 A1) in view of Kennedy et al. (U.S. Publication No. 2004/0120109 A1) as applied to claims 1-9, 12 and 17-23 above and further in view of McCollough, Jr. (U.S. Patent No. 7,295,133 B1).

 With respect to claim 10, the combination of Stock et al. and Kennedy et al. discloses the device of claim 1.
The combination of Stock et al. and Kennedy et al. does not disclose wherein the sensor comprises a transducer adapted to convert the detected signal to an electrical audio signal, the 
   McCollough, Jr. discloses wherein the sensor comprises a transducer adapted to convert the detected signal to an electrical audio signal (col. 2, lines 46-55), the transducer connected to the output socket via electrical wires, the transducer adapted to transmit the electrical audio signal to the output socket (see element 30 which are the transducers shown in Fig. 1).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stock et al. and Kennedy et al. to include wherein the sensor comprises a transducer adapted to convert the detected signal to an electrical audio signal, the transducer connected to the output socket via electrical wires, the transducer adapted to transmit the electrical audio signal to the output socket as taught by McCollough, Jr. to capture information and allow autonomous control operation of certain switching and switch closing/opening functions in a distributed fashion rather than the centralized fashion (col. 1, lines 49-55).  

 With respect to claim 11, the combination of Stock et al. and Kennedy discloses the device of claim 1.
The combination of Stock et al. and Kennedy does not disclose furthering comprising:
a transducer connected to the sensor via electrical wires, the transducer adapted to convert the detected signal to an electrical audio signal, the transducer connected to the output socket via electrical wires, the transducer adapted to transmit the electrical audio signal to the output socket.
  McCollough, Jr. discloses furthering comprising: a transducer connected to the sensor via electrical wires, the transducer adapted to convert the detected signal to an electrical audio signal (col. 2, lines 46-55), the transducer connected to the output socket via electrical wires, the transducer (see element 30 which are the transducers shown in Fig. 1).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stock et al. and Kennedy et al. to include furthering comprising: a transducer connected to the sensor via electrical wires, the transducer adapted to convert the detected signal to an electrical audio signal, the transducer connected to the output socket via electrical wires, the transducer adapted to transmit the electrical audio signal to the output socket as taught by McCollough, Jr. to capture information and allow autonomous control operation of certain switching and switch closing/opening functions in a distributed fashion rather than the centralized fashion (col. 1, lines 49-55).


With respect to claim 16, Stock et al. discloses a method for audible monitoring (abstract – a computerized monitoring system and method for detecting electrical equipment failure.  The system includes a sensor that detects a sound level representative of ultrasonic emissions radiating from electrical equipment to be monitored) of electrical components located within an electrical distribution equipment cabinet (see para 0007, lines 1-3; an electrical cabinet monitor or sensor is mounted on the internal side of a door or wall facing the components), comprising:
detecting, via a sensor, a signal emitted from an electrical fault within the electrical distribution equipment cabinet, wherein the sensor is mounted on an interior side of a housing for the electrical distribution equipment cabinet (para 0025, lines 5-8; the ultrasonic sensor 100 can be used to set a threshold sound level representative of ultrasonic emissions radiating from the electrical equipment in good working order.  The ultrasonic sensor can detect arcing, tracking, or corona occurs because the sound level will be above the ambient threshold), wherein the housing encloses the (para 0025, lines 1-2, the ultrasonic sensor 100 is mounted in an electrical box, such as a cabinet, that houses electrical equipment);
Stock et al. does not disclose transmitting, via an output socket, the electrical audio signal to an external device, wherein a front side of the output socket defines an opening mounted on an exterior side of the housing for the electrical distribution equipment cabinet, wherein the output socket is operably connected to the sensor, wherein the opening of the output socket is adapted to receive a cable plug for a cable connected to the external device; and, generating, via the external device, an audible sound based on the detected signal, whereby the electrical fault may be audibly monitored by an user of the external device.
Kennedy discloses transmitting, via an output socket [14] (see Ethernet Port, Fig. 1), the electrical audio signal to an external device, wherein a front side of the output socket defines an opening mounted on an exterior side of the housing for the electrical distribution equipment cabinet (see equipment cabinet 15 shown in Fig. 1; an electrical enclosure; para 0016, lines 1-3), wherein the output socket [14] (see Ethernet Port, Fig. 1) is operably connected to the sensor (para 0008, lines 1-4; para 0009, lines 1-4), wherein the opening of the output socket is adapted to receive a cable plug for a cable connected to the external device (the output socket 14 shown in Fig. 1 is adapted to receive a cable plug for a cable connected to an external device (see Fig. 1, para 0010, lines 1-11 and 0016, lines 1-11); and, generating, via the external device, an audible sound based on the detected signal, whereby the electrical fault may be audibly monitored by an user of the external device (the output socket 14 shown in Fig. 1 is adapted to receive a cable plug for a cable connected to an external device (see Fig. 1, para 0010, lines 1-11 and 0016, lines 1-11).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stock et al. to include transmitting, via an output socket, (para 0018, lines 1-6).
The combination of Stock et al. and Kennedy does not disclose converting, via a transducer, the detected signal into an electrical audio signal.
  McCollough, Jr. discloses converting, via a transducer, the detected signal into an electrical audio signal (col. 2, lines 46-55).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stock et al. and Kennedy to include converting, via a transducer, the detected signal into an electrical audio signal as taught by McCollough, Jr. to capture information and allow autonomous control operation of certain switching and switch closing/opening functions in a distributed fashion rather than the centralized fashion (col. 1, lines 49-55).  


With respect to claim 27, Stock et al. discloses an electrical fault detection device for audible monitoring of electrical components located within an electrical distribution equipment cabinet (see Fig. 1, abstract, a computerized monitoring system and method for detecting electrical equipment failure.  The system includes a sensor that detects a sound level representative of ultrasonic emissions radiating from electrical equipment to be monitored, comprising:
(see para 0007, lines 1-3; an electrical cabinet monitor or sensor is mounted on the internal side of a door or wall facing the components), the housing enclosing the electrical components located within the electrical distribution equipment cabinet (para 0025, lines 1-2, the ultrasonic sensor 100 is mounted in an electrical box, such as a cabinet, that houses electrical equipment), the sensor adapted to detect a signal emitted from an electrical fault within the electrical distribution equipment cabinet (para 0025, lines 5-8; the ultrasonic sensor 100 can be used to set a threshold sound level representative of ultrasonic emissions radiating from the electrical equipment in good working order.  The ultrasonic sensor can detect arcing, tracking, or corona occurs because the sound level will be above the ambient threshold).
Stock et al. does not disclose and, an output connector mounted on the interior side of the housing for the electrical distribution equipment cabinet, the output connector adapted to wirelessly transmit the electrical audio signal to an external device.
   Kennedy discloses an output connector [14] (see Fig. 1) mounted on the interior side of the housing for the electrical distribution equipment cabinet [15] (see Fig. 1; para 0013 and 0016), the output connector adapted to wirelessly transmit the electrical audio signal to an external device (see Fig. 1, para 0010, para 0016 and para 0026). 
      It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stock et al. to include an output connector mounted on the interior side of the housing for the electrical distribution equipment cabinet, the output connector adapted to wirelessly transmit the electrical audio signal to an external device as taught by Kennedy to allow access to operating data without requiring the equipment to be opened or special to be used which allows local data transfer to take place without interfering with remote operations (para 0018).

McCollough, Jr. discloses wherein the sensor comprises a transducer adapted to convert the detected signal to an electrical audio signal; the output connector operably connected to the transducer, the transducer adapted to transmit the electrical audio signal to the output connector (col. 2, lines 46-55).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stock et al. and Kennedy to include wherein the sensor comprises a transducer adapted to convert the detected signal to an electrical audio signal; the output connector operably connected to the transducer, the transducer adapted to transmit the electrical audio signal to the output connector as taught by McCollough, Jr. to capture information and allow autonomous control operation of certain switching and switch closing/opening functions in a distributed fashion rather than the centralized fashion (col. 1, lines 49-55).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866